 FRED MEYER STORES
, INC
.  355 NLRB No. 30 
179
Fred Meyer Stores, Inc. 
and United Food and Com-
mercial Workers Local 367, affiliated with 
United Food and Commercial Workers Interna-
tional Union.
  Case 19ŒCAŒ32311
 May 7, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND BECKER This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 

representative in the underlying representation proceed-
ing.  Pursuant to a charge filed on January 14, 2010, the 
General Counsel issued the complaint on February 1, 
2010, alleging that the Respondent has violated Section 
8(a)(5) and (1) of the Act by refusing the Union™s request 

to bargain following the Union™s certification in Case 
19ŒRCŒ15194.  (Official notice 
is taken of the ﬁrecordﬂ 
in the representation proceeding as defined in the 

Board™s Rules and Regulations, Secs. 102.68 and 
102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer admitting in part and deny-

ing in part the allegations in the complaint, and asserting 
affirmative defenses. 
On February 18, 2010, the General Counsel filed a 
Motion for Summary Judgment and Memorandum in 
Support.  On February 22, 2010, the Board issued an 
order transferring the proceed
ing to the Board and a No-
tice to Show Cause why the motion should not be 
granted.  The Respondent filed a response.  The General 
Counsel filed a reply to the Respondent™s response.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
The Respondent has effectively admitted its refusal to 
bargain,
1 but contests the validity of the certification 
                                                          
 1 The Respondent asserts that even though it is not obligated to do 
so, it has been bargaining in good faith with the Union, as evidenced by 
its willingness to meet and confer a
nd its exchange of proposals.  The 
Respondent™s asserted ﬁbargaining,ﬂ 
however, has consisted of reject-
ing a proposal made by the Union, proposing to hold the Union™s in-
formation request in abeyance, and 
proposing to delay bargaining until 
the current contract expires or the question of the Board™s statutory 
authority to issue decisions is resolved by the Supreme Court.  Further, 
the Respondent has consistently stated that it does not have any legal 

obligation to bargain with the Union. 
 In these circumstances, it is clear 
that the Respondent™s purported bargai
ning, which is largely premised 
on a future event, is conditional.  Contrary to the Respondent, such 

conduct does not constitute bargaining in good faith.  See, e.g., 
Special-ized Living Center
, 286 NLRB 511 (1987), enfd. 879 F.2d 1442 (7th 
Cir. 1989) (employer™s offer to ﬁm
eet and conferﬂ was conditional and 
did not constitute offer to bargain 
in good faith where employer also 
stated it had no legal obligation to recognize or bargain with the union);
 Henry M. Hald High School Assn.
, 213 NLRB 463 (1974), enfd. mem. 
based on its argument that the two-member Board lacked 
the statutory authority to issue its Order denying the Re-
spondent™s request for review of the Regional Director™s 
decision and direction of el
ection in the underlying rep-
resentation proceeding.2 All representation issues raised by the Respondent 
were or could have been litigated in the prior representa-

tion proceeding.  The Respondent does not offer to ad-
duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special cir-

cumstances that would require the Board to reexamine 
the decision made in the re
presentation proceeding.  We 
therefore find that the Re
spondent has not raised any 
representation issue that is properly litigable in this un-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accord-
ingly, we grant the Motion for Summary Judgment.
3 On the entire record, the 
Board makes the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a State of Ohio corporation with an 
office and place of business in Tacoma, Washington (the 
University Place Store), is engaged in the retail grocery 
business. 
During the 12-month period preceding the issuance of 
the complaint, a representative period, the Respondent, in 
conducting its business operations described above, de-

rived gross revenues in excess of $500,000, and pur-
                                                                                            
 559 F.2d 1204 (2d Cir. 1977)  (finding a failure to bargain in good faith 
based in part on the respondent™s re
quest to postpone bargaining until 
the issuance of a pending state court decision). 
2 The Respondent asserts in its response that it could not have previ-
ously raised its objection to the Boar
d™s authority to issue a decision in 
the representation proceeding, and th
at therefore the issue is properly 
raised at this time and can be litigat
ed in this unfair labor practice pro-
ceeding.  Further, in its answer, the 
Respondent states that it intends to 
preserve the arguments it raised in
 the representation proceeding until 
the status of the two-member Board 
is conclusively determined.  We 
find no merit in the procedural aspect of the Respondent™s argument 

because nothing precluded the Respondent
 from raising this issue in the 
representation proceedings.  We also 
find without merit the substantive 
aspect of its argument.  See, e.g., 
ADF, Inc., 
355 NLRB No. 14, slip op. 
at 1 fn. 1  
In addition,
 the Respondent™s answer specifically denies, in part, 
pars. 6(b) and (c) of the complaint,
 which allege that the Union was 
certified to bargain on behalf of 
the voting group of Playland Depart-
ment employees at the Respondent™s University Place retail store in 
Pierce County, Tacoma, Washington.  The unit issue, however, was 

litigated and resolved in the unde
rlying representation proceeding.  
Accordingly, to the extent that the 
Respondent™s denials of these allega-
tions can be construed as an attack on the unit, they do not raise any 

litigable issues.  See 
Alta Vista Regional Hospital
, 352 NLRB 809, 809 
fn. 3 (2008).  
 3 The Respondent™s motion to dismiss the complaint, its request for a 
hearing before an administrative law judge, and its request for oral 
argument are therefore denied. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 180 
chased and received at its facility goods valued in excess 
of $50,000 directly from points outside the State of 
Washington. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, United Food and 
Commercial Workers Local 36
7, affiliated with United 
Food and Commercial Workers International Union, is a 
labor organization within the meaning of Section 2(5) of 
the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
The following employees of the Respondent (the unit) 
constitute a unit appropriate for the purpose of collective 
bargaining within the meaning of Section 9(b) of the Act:  
 All employees employed in [the Respondent™s] Com-

bination Food/Non-Food Checkstand Departments in 

Pierce County and all future Combination Food/Non-
Food Checkstand Departments in Pierce County . . . 
excluding the Department Manager and two Assistant 

Department Managers. 
 Since at least 1990, and at 
all material times, based on 
Section 9(a) of the Act, the Union has been the desig-
nated exclusive collective-ba
rgaining representative of 
the unit and, since then, has b
een recognized as such by 
the Respondent.  This recognition has been embodied in 
successive collective-bargaini
ng agreements, the most 
recent of which is effective fr
om May 6, 2007, to May 1, 
2010. 
On June 17, 2009, in Case 19ŒRCŒ15194, a majority 
of all regular full-time and regular part-time employees 
employed in the Playland Department of the Respon-
dent™s University Place store, in a self-determination 

election, designated and sele
cted the Union as their rep-
resentative for the purposes of
 collective bargaining with 
the Respondent, to be included in the unit. 
On December 8, 2009, in 
Case 19ŒRCŒ15194, the Re-
gional Director issued a co
rrected certification of repre-
sentative certifying that the 
Union may bargain for the 
voting group of Playland Department employees de-
scribed above as part of the unit of employees that it cur-
rently represents. 
The following employees of the Respondent (the ex-
panded unit) constitute a unit appropriate for the pur-
poses of collective bargaining within the meaning of Sec-

tion 9(b) of the Act: 
All employees employed in [the Respondent™s] Com-
bination Food/Non-Food Checkstand Departments in 

Pierce County and all future Combination Food/Non-
Food Checkstand Departments in Pierce County and all 
regular full-time and regular part-time employees em-
ployed in the Playland Department of [the Respon-
dent™s] University Place store, located in Tacoma, 

Washington; excluding the Department Manager and 
two Assistant Department Managers in Pierce County 
and all guards and supervisors in the University Place 

store as defined by the Act.   
 The Union continues to be the exclusive collective-

bargaining representative of the unit employees in the ex-
panded unit under Section 9(a) of the Act. 
B.  Refusal to Bargain 
On October 26, and on December 3 and 8, 2009, the 
Union requested, in writing, that the Respondent meet 

and bargain collectively with
 it as the exclusive collec-
tive-bargaining representative of the Playland Depart-
ment employees at its University Place Store.  On No-

vember 5, 2009, and January 7, 2010, the Respondent, in 
writing, informed the Union that it would not bargain 
unconditionally with it as the exclusive collective-

bargaining representative of the Playland Department 
employees at its University Place 
store.  We find that this 
failure and refusal constitutes an unlawful failure and 

refusal to bargain in violation of Section 8(a)(5) and (1) 
of the Act. 
CONCLUSION OF 
LAW By refusing since November 5, 2009, to bargain with 
the Union as the exclusive 
collective-bargaining repre-
sentative of employees in the Playland Department at its 

University Place Store, the 
Respondent has engaged in 
unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 
(7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 

understanding is reached, to embody the understanding 
in a signed agreement. 
ORDER The National Labor Relations Board orders that the 
Respondent, Fred Meyer Stor
es, Inc., Tacoma, Washing-
ton, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Failing and refusing to 
recognize and bargain with 
United Food and Commercial 
Workers Local 367, affili-
ated with United Food and Commercial Workers Interna-
tional Union, as the exclusive bargaining representative 
 FRED MEYER STORES
 181
of the employees employed by the Respondent in the 
Playland Department at its
 University Place Store. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain with the Union as the exclu-
sive representative of the employees employed in the 
Playland Department of its University Place, Tacoma, 

Washington store as part 
of the following appropriate 
unit on terms and conditions of employment, and if an 
understanding is reached, em
body the understanding in a 
signed agreement:  
 All employees employed in [the Respondent™s] Com-

bination Food/Non-Food Checkstand Departments in 
Pierce County and all future Combination Food/Non-

Food Checkstand Departments in Pierce County and all 
regular full-time and regular part-time employees em-
ployed in the Playland Department of [the Respon-

dent™s] University Place store, located in Tacoma, 
Washington; excluding the Department Manager and 
two Assistant Department Managers in Pierce County 

and all guards and supervisors in the University Place 
store as defined by the Act.   
 (b)  Within 14 days after se
rvice by the Region, post at 
its facility in Tacoma, Washington, copies of the attached 
notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 19, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since November 5, 2009. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
                                                          
 4  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to recognize and bargain 
with United Food and Commercial Workers Local 367, 

affiliated with United Food and Commercial Workers 
International Union, as 
the exclusive collective-
bargaining
 representative of our employees in the Play-
land Department of our University Place retail store lo-
cated in Tacoma, Washington.  
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the Play-

land Department of our University Place, Tacoma, 
Washington store as part of following bargaining unit:  
 All employees employed in our Combination 

Food/Non-Food Checkstand Departments in Pierce 
County and all future Combination Food/Non-Food 

Checkstand Departments in Pierce County and all regu-
lar full-time and regular part-time employees employed 
in the Playland Department of our University Place 

store, located in Tacoma, Washington; excluding the 
Department Manager and two Assistant Department 
Managers in Pierce County and all guards and supervi-

sors in the University Place store as defined by the Act.   
FRED MEYERS STORES, INC.  